DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: directed to a light emitting module with an air layer in the light adjusting holes, as recited in claim 3 and as depicted in Figs. 1-8 and 10-13.
Species II: directed to a light emitting module with an emission region having a polygonal shape, as recited in claim 4 and as depicted in Figs. 1-8.
Species III: directed to a light emitting module with an emission region having a quadrilateral shape, as recited in claim 5 and as depicted in Figs. 1-8.
Species IV: directed to a light emitting module with triangular shaped light adjusting holes as recited in claims 6-7 and as depicted in Figs. 1-5.
Species V: directed to a light emitting module with a convex shaped second lateral face as recited in claim 8 and as depicted in Figs. 6 and 8.
Subspecies A: directed to a light emitting module with a concave shaped first lateral face, as recited in claim 9 and as depicted in Fig. 8.
Subspecies B
Species VI: directed to a light emitting module with a convex shaped first lateral face as recited in claim 11 and as depicted in Fig. 7.
Species VII: directed to a light emitting module with a light adjusting hole having a convex lens shape, as recited in claim 12 and as depicted in Figs. 6-8.
Species VIII: directed to a light emitting module with a light adjusting hole reaching the upper face of the light guide member as recited in claim 13 and as depicted in Figs. 1-3, 9, 11, and 13.
Species IX: directed to a light emitting module with a light adjusting hole traversing the light guide member as claimed in claim 14 and as depicted in Fig. 11.
Species X: directed to a light emitting module with a light adjusting member to reflect and transmit light from the light source, disposed above the light source in the upper surface of the light guide member, as recited in claim 15 and as depicted in Figs. 1-3, 11, and 12.
Species XI: directed to a light emitting module with a light shielding layer disposed on the second face as recited in claim 17 and as depicted in Fig. 15A.
Species XII: directed to a light emitting module with a light transmissive layer and shielding film as recited in claim 18 and as depicted in Figs. 15B-15C.
Species XIII: directed to a light emitting module with a wavelength conversion layer disposed on the second face of the light emitting element as recited in claim 19 and as depicted in Figs. 1-3 and 14A-14C.
Species XIV: directed to a light source having a light shielding film disposed on the wavelength conversion layer, as recited in claim 20 and as depicted in Fig. 14B.
Species XV: directed to a planar light source with a wiring substrate, as recited in claim 21 and as depicted in Figs. 1-3 and 9-12.

 The species are independent or distinct because: the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect (i.e. each of the above-identified species have a different optical or structural configuration, and thus, are either not capable of use together or have a materially different design, mode of operation, function, or effect); and, (2) the species do not overlap in scope, i.e., are mutually exclusive (as noted above, each of the above-identified species have a different optical or structural configuration, and thus, the species do not overlap in scope and are mutually exclusive). 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, and 16 are generic. Additionally, upon election of a species which comprises patentably indistinct subspecies, Applicant is required to further elect a single disclosed subspecies.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by  a separate field of search.  
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/COLIN J CATTANACH/Examiner, Art Unit 2875